IN THE
                         TENTH COURT OF APPEALS



                                No. 10-18-00190-CV

                              IN RE SETERUS, INC.


                               Original Proceeding



                          MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus, filed on June 7, 2018, is denied.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed June 13, 2018
[OT06]